Citation Nr: 1029131	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  94-38 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a total left hip 
replacement.

2.  Entitlement to service connection for a total left hip 
replacement.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 40 percent for left 
Osgood Schlatter's Disease and internal derangement.

5.  Entitlement to a total rating due to individual 
unemployability (TDIU) caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from November 1966 to July 
1968.

The issues of entitlement to an increased rating Osgood 
Schlatter's Disease and internal derangement of the left knee and 
entitlement to a TDIU were previously before the Board of 
Veterans' Appeals (Board) in July 1999, April 2000, and February 
2004.  Each time, those issues were remanded for further 
development.  That development has now been completed, and the 
case has been returned to the Board for further appellate 
consideration.

In January 2003, the RO raised the disability rating from 30 to 
40 percent for the Veteran's service-connected Osgood Schlatter's 
Disease and internal derangement of the left knee.  That rating 
became effective April 28, 1993.  However, because that did not 
represent a full grant of benefits sought, the Board retained 
jurisdiction of that issue.  Following the requested development, 
the RO confirmed and continued the denial of the Veteran's claim 
of entitlement to a TDIU.  

In February 2008, during the pendency of the appeal, the RO 
denied the Veteran's claims of entitlement to service connection 
for left hip disability and a low back disability.  The Veteran 
perfected an appeal with respect to those decisions, and they 
were added to the appeal for an increased rating for the 
Veteran's left knee disability and for a TDIU.

In November 1998 and June 2010, the Veteran had hearings before 
the Veterans Law Judge whose signature appears at the end of this 
decision.

The issues of entitlement to service connection for left hip 
disability and for a low back disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1999, the Board denied the Veteran's claim of service 
connection for left hip disability.

2.  Evidence associated with the record since the Board's July 
1999 decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates to 
an unestablished fact or raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
left hip disability. 

3.  The Veteran's Osgood Schlatter's Disease and internal 
derangement of the left knee is manifested primarily by 
complaints of pain, left thigh atrophy, intermittent inability to 
extend his left knee beyond 30 degrees, and flexion, generally, 
to at least 90 degrees.

4.  Effective April 28, 2009, the Veteran has a combined rating 
of 70 percent due to the following service-connected 
disabilities:  Osgood Schlatter's Disease and internal 
derangement of the left knee, evaluated as 40 percent disabling, 
effective April 29, 1993; the residuals of an injury above the 
left eye, with an eyebrow scar and post-traumatic headaches, 
evaluated as 10 percent disabling, effective September 13, 1993, 
and evaluated as 30 percent disabling, effective September 15, 
2000; the residuals of a left thumb injury with triggering, 
evaluated as 10 percent disabling, effective April 28, 2009; a 
mallet deformity of the right little finger, evaluated as 10 
percent disabling, effective April 28, 2009; and the residuals of 
fracture of the distal metacarpal of the left index finger, 
evaluated as 10 percent disabling, effective June 1, 2001 and 
noncompensable, effective June 15, 2001. 

5.  The Veteran has a General Educational Development Test (GED) 
diploma and a course of art instruction in a home study program.  

6.  The Veteran has work experience in the steel industry.

7.  The Veteran's service-connected disorders do not preclude him 
from securing and following a substantially gainful occupation 
consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The Board's July 1999 decision, which denied the Veteran's 
claim of entitlement to service connection for left hip 
disability, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. §§ 20.1100 (2009).

2.  New and material evidence has been submitted to reopen the 
Veteran's claim of entitlement to service connection for left hip 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  The criteria for a rating in excess of 40 percent for Osgood 
Schlatter's Disease and internal derangement of the left knee 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5261 (2009).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.340, 3.341, 4.16, 4.18 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for left hip disability; 
entitlement to an increased rating for Osgood Schlatter's Disease 
and internal derangement of the left knee; and entitlement to a 
TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that duty.

In June 1991 and April 1993, VA received the Veteran's claims of 
entitlement to an increased rating for a left knee disability and 
for a TDIU; and there is no issue as to providing an appropriate 
application form or completeness of the applications. 

A review of the record discloses that this is not the Veteran's 
first claim entitlement to service connection for left hip 
disability.  That claim was initially denied by the RO in 
September 1991; and an application to reopen that claim was 
denied by the Board in July 1999.  The Veteran was notified of 
that decision, as well as his appellate rights.  However, he did 
not file an appeal with the United States Court of Appeals for 
Veterans Claims.  Therefore, the Board decision became final 
under the law and regulations then in effect.  38 U.S.C.A. §§ 
7103, 7104 (West 1991); 38 C.F.R. §§ 20.1100 (1999).

In May 2006, the Veteran filed an application to reopen his claim 
of entitlement to service connection for a left hip disability.  
After reviewing the record, the Board finds no issue as to 
providing an appropriate application form or completeness of that 
application. 

With respect to each of the foregoing issues, VA notified the 
Veteran of the information and evidence necessary to substantiate 
and complete his claims, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  
VA informed the Veteran that in order to establish an increased 
rating for a service-connected disability, the evidence had to 
show that such disability had worsened and the manner in which 
such worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  VA also informed the Veteran of the 
criteria for a TDIU.

With respect to the Veteran's application to reopen a claim of 
entitlement to service connection for a left hip disability, VA 
informed the Veteran of the bases for the prior denial and 
advised him of the evidence necessary to substantiate the element 
or elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA also informed him of the evidence 
necessary to support the underlying service connection claim and 
set forth the criteria, generally, for rating service-connected 
disabilities and for assigning effective dates, should service 
connection be granted 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment by private health care providers 
from August 1988 through October 2009; records reflecting his 
treatment by VA from April 1990 through November 1991; records 
from his former employer; his Social Security Records; a July 
2007 statement from his son; and medical articles with respect to 
a low back disability.  

In June 1968, December 1989, August and September 1990, March 
1991, February 1993, August 1996, September 1999, October 2004, 
January 2008, and July 2009 VA examined the Veteran, in part, to 
determine the nature and etiology of his left hip disability, the 
extent of impairment due to his service-connected left knee 
disability, and whether or not he was unemployable due to his 
service-connected disabilities.  The VA examination reports show 
that the examiners reviewed the Veteran's medical history, 
including his service treatment records, interviewed and examined 
the Veteran, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for evaluation 
purposes.  See 38C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

Finally, in November 1998 and June 2010, the Veteran had hearings 
before the undersigned Veterans Law Judge.  Transcripts of those 
hearings have been associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support the 
foregoing claims; and there is no evidence of any VA error in 
notifying or assisting the Veteran that could result in prejudice 
to him or that could otherwise affect the essential fairness of 
the adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Entitlement to Service Connection for a Left Hip Disability

The Veteran contends that a total left hip replacement was 
necessary after he injured the hip in a fall at work.  He reports 
that he fell when his service-connected left knee collapsed and 
service connection for the total left hip replacement, therefore, 
warranted on a secondary basis.  After reviewing the record, the 
Board finds that the Veteran has submitted new and material 
evidence for the purpose of reopening the claim; and, therefore, 
the claim is reopened. To that extent, the appeal is granted.

As noted above, service connection is warranted for a particular 
disability, when there is competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or aggravates 
a disability for which service connection has already been 
established.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  

In July 1999, when the Board denied the Veteran's claim of 
service connection for a left hip disability, evidence on file 
consisted of the Veteran's service treatment records; records 
reflecting the Veteran's treatment by private health care 
providers from August 1988 to October 1998; records reflecting 
the Veteran's treatment by VA from April 1990 to November 1991; 
reports of VA examinations performed in August 1968, December 
1989, March 1991, February 1993, and August 1996; records from 
the Veteran's former employer; and the transcript of the 
Veteran's November 1998 hearing.  

Such evidence was negative for any complaints or clinical 
findings of left hip disability in service.  Rather, it showed 
that in 1988, the Veteran had a job-related fall in which he 
injured his left hip and shortly thereafter developed avascular 
necrosis in that hip.  Although there was no competent evidence 
of direct service connection, the report of the December 1989 VA 
examination shows that the Veteran injured his hip due to giving 
way of his left knee.  There was no rationale for that opinion or 
evidence that the examiner had reviewed the Veteran's claims file 
in conjunction with the examination.

In May 1991, John W. Shaffer, M.D., one of the Veteran's private 
physicians, found the converse to be true.  He stated the 
Veteran's knee symptoms could be coming from the Veteran's hip 
symptoms.  

In August and December 1993, one of the Veteran's private 
physicians, Peter J. Brooks, M.D., indicated that impairment 
associable with the Veteran's service-connected left knee 
disability had caused his on-the-job fall in 1988 and had 
resulted in his left hip problems.  However, the Board rejected 
Dr. Brooks' opinion, because he had not actually witnessed the 
Veteran's fall.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(a sequence of events which was not actually observed is not, 
owing to such non-observation, a matter "which lends itself to a 
medical opinion".).  

Thereafter, the Board confirmed and continued the RO's 1991 
denial of entitlement to service connection for left hip 
disability.  Essentially, the Board concluded that the 
preponderance of the evidence was against a nexus to service or 
to a service-connected disability.  As noted above, that decision 
became final.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. §§ 7103, 
7104; 38 C.F.R. §§ 20.1100.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new and 
material evidence, the Board must first determine whether the 
Veteran has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi 3 Vet. App. 
510, 512 (1992).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 
If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the development 
of his claim has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Evidence added to the record since the Board's July 1999 decision 
includes an August 2007 statement from Dr. Brooks which suggests 
a relationship between the Veteran's left hip disability and his 
service-connected left knee disability.  Dr. Brooks noted that 
the Veteran had received multiple steroid injections in service 
which could have precipitated his avascular necrosis in the left 
hip.  A review of the service treatment records does show that 
the Veteran received Cortisone injections in service to treat his 
left knee disability.  

Such evidence is new in the sense that it has not previously been 
before the VA. Since it shows a potential relationship between 
the Veteran's left hip disability and treatment in service, it 
also tends to fill the deficits which existed at the time of the 
prior denial.  It is neither cumulative nor redundant of the 
evidence of record in July 1999 and, when considered with the 
evidence previously of record, raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
left hip disability.  Therefore, it is sufficient to reopen the 
claim; and to that extent, the appeal is granted.

The Increased Rating Claim:  Left Knee

The Veteran also seeks entitlement to a rating in excess of 40 
percent for left Osgood Schlatter's Disease and internal 
derangement.  

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Limitation of motion of knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Code's 5260 and 5261.  A 
noncompensable rating is warranted when flexion is limited to 60 
degrees or when extension is limited to 5 degrees.  A 10 percent 
rating is warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees or when extension 
is limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees or when extension is limited to 
20 degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  

Also potentially applicable in rating the Veteran's right knee 
disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 the 
Diagnostic Code used to rate knee impairment associated with 
recurrent subluxation or lateral instability.  A 10 percent 
rating is warranted for slight impairment, manifested by 
recurrent subluxation or lateral instability.  A 20 percent 
rating is warranted for moderate impairment, while a 30 percent 
rating is warranted for severe impairment.  

Diagnostic Code 5256 is applicable to rating ankylosis of the 
knee.  A 40 percent rating is warranted when the knee is 
ankylosed in flexion between 10 and 20 degrees.  A 50 percent 
rating is warranted when the knee is ankylosed in flexion between 
20 and 45 degrees.  A 60 percent rating is warranted for 
extremely unfavorable ankylosis, i.e., flexion at an angle of 45 
degrees or more. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When 
service connection is granted and an initial rating award is at 
issue (as in this case with respect to radiculopathy of the left 
lower extremity) separate ratings can be assigned for separate 
periods from the time service connection became effective.).  
Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

A review of the evidence, such as the extensive private medical 
records and reports of VA examinations performed in February 
2003, August 1996, September 1999, August 2000, and October 2004, 
show that the Veteran's service-connected left knee disability is 
manifested primarily by complaints of pain, left thigh atrophy, 
and limitation of motion.  Such manifestations cause him to limp, 
and he does use a left knee sleeve and cane for support.  
Although there is no evidence of ankylosis, the reports of the 
September 1999 and August 2000 VA examinations show that at 
times, he is unable to flex his left knee beyond 30 degrees.  The 
report of the August 1996 VA examination shows that he was unable 
to extend his left knee beyond 30 degrees.  However, there is no 
competent evidence that his left knee extension is limited to as 
little as 45 degrees; and the extensive treatment records and 
examination reports show that he is generally able to flex the 
knee to at least 90 degrees.  While repetitive motion does 
increase the Veteran's left knee pain and fatigability, there is 
no evidence of instability, incoordination, heat, discoloration, 
or deformity of the knee.  Such findings do not meet or more 
nearly approximate the schedular criteria for a rating in excess 
of the currently assigned 40 percent.  Therefore, an increased 
rating is not warranted, and to that extent, the appeal is 
denied.

In arriving at this decision, the Board has considered the 
possibility of rating the separate and distinct manifestations of 
the Veteran's service-connected left knee disability under 
several diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes is 
that none of the symptomatology, such as limitation of motion and 
instability, for any one of the conditions is duplicative or 
overlapping with the symptomatology of the other condition.  For 
example, separate ratings may be assigned for flexion and 
extension of the knee, as well as instability.  See Esteban v. 
Brown, 6 Vet. App. 259-261-62 (1994); Prec. Op. VA Gen. Counsel 
23-97 (62 Fed. Reg. 63604 (1997)).  In this case, however, the 
Veteran does not have compensable limitation of knee flexion, nor 
is there any evidence of left knee instability.  Accordingly, 
separate ratings are not warranted.

The Board has also considered the possibility of referring this 
case to the Director of the VA Compensation and Pension Service 
for possible approval of an extraschedular rating for the 
Veteran's service-connected left knee disability.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

Although the Veteran has raised the matter of entitlement to an 
extraschedular rating, neither he nor his representative have not 
identified, and the Board has not found, any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected Osgood-Schlatter's disease with internal 
derangement of the left knee.  In this regard, the record does 
not show that the Veteran has required frequent hospitalizations 
for that disability; and there is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria. In short, the 
evidence does not support the proposition that the Veteran's 
service-connected left knee disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  
Accordingly, further action is not warranted under 38 C.F.R. § 
3.321 (b)(1).

The TDIU Claim

The Veteran contends that his multiple service-connected 
disabilities prevent him from obtaining or maintaining 
substantially gainful employment.  In this regard, he noted that 
he had last worked in 1988 and had been receiving Social Security 
Disability benefits.  During his June 2010 hearing, the Veteran 
testified that he had attempted to find work since his last 
employment in 1988.  He noted, though, that no one would hire 
him, because he used a cane and walked with a limp, due in large 
measure to his service-connected left knee disability.  
Therefore, he maintains that he is entitled to a TDIU.  However, 
after carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled. 38 C.F.R. § 4.16. A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides." Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment 
shall not be considered substantially gainful employment." 38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of two or 
more service-connected disabilities, such that one disability is 
rated at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or more. 38 
C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned on an extra-
schedular basis for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Such cases 
are referred to the Director of the VA Compensation and Pension 
service with a full statement as to the Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing on 
the issue.  38 C.F.R. § 4.16(b).

Effective April 28, 2009, the Veteran has a combined rating of 70 
percent due to the following service-connected disabilities:  
Osgood Schlatter's Disease and internal derangement of the left 
knee, evaluated as 40 percent disabling, effective April 29, 
1993; the residuals of an injury above the left eye, with an 
eyebrow scar and post-traumatic headaches, evaluated as 10 
percent disabling, effective September 13, 1993, and evaluated as 
30 percent disabling, effective September 15, 2000; the residuals 
of a left thumb injury with triggering, evaluated as 10 percent 
disabling, effective April 28, 2009; a mallet deformity of the 
right little finger, evaluated as 10 percent disabling, effective 
April 28, 2009; and the residuals of fracture of the distal 
metacarpal of the left index finger, evaluated as 10 percent 
disabling, effective June 1, 2001 and noncompensable, effective 
June 15, 2001. 

Thus, effective April 28, 2009, the Veteran meets the rating 
criteria for a TDIU.  38 C.F.R. § 4.16(a).  However, it must also 
be shown that he is unemployable due to his service-connected 
disabilities.  

A review of the evidence discloses that the Veteran has a high 
school equivalency diploma or GED.  In a March 1990 VA Counseling 
Record (VA Form 28-1902), he also reported an interest in art and 
noted that from August 1988 through September 1990, he had 
participated in a home study program in commercial art with the 
Art Instruction School.  He also has a long employment history, 
primarily involving strenuous work in the steel industry.  

The Veteran reportedly last worked full time in August 1988, when 
he injured his left hip in a fall at work.  On his claims for 
TDIU (VA Form 21-8940), received in April 1993 and September 
2009, he reports that he left that job due to disability.  
Although he stated that he did not receive disability retirement 
benefits or workers compensation benefits, he has been receiving 
Social Security Disability since 1988, due to avascular necrosis 
of the left hip.  He also stated that in the mid-1990's, he had 
attempted to obtain employment as a clerk, mail handler/carrier, 
and janitor with the United States Postal Service.  In addition, 
he stated that he had attempted to obtain employment as a bus 
operator.

While the evidence shows that the Veteran is unable to return to 
his former job in the steel industry or other heavy physical 
labor, it strongly suggests that he is able to perform more 
sedentary types of employment.  In this regard, he has been 
considered for VA vocational rehabilitation.  In an undated later 
to the Veteran's VA counseling psychologist, John W. Shaffer, 
M.D., one of the Veteran's private physicians in the late 1980's 
and early 1990's, stated that training was medically feasible for 
the Veteran.  He felt that the Veteran had the ability to gain 
and maintain employment, as long as the job did not demand heavy 
physical labor.  Moreover, in August and December 1993, another 
of the Veteran's treating physicians, Peter J. Brooks, M.D., 
stated that the Veteran would be an ideal candidate for 
retraining in a field that did not require as much standing and 
walking as his previous employment in the steel industry.  

In August 1993, the VA Counseling Psychologist noted that the 
Veteran declined further services.  She stated that it would be 
infeasible for him to obtain his vocational goals due to the 
extent of his service-connected and nonservice-connected 
disabilities, need for continued treatment, limited education, 
and lack of transferable skills.  

More recent records such as the reports of his August 2000 and 
October 2004 VA orthopedic examinations confirm that from a work 
standpoint, the Veteran would have difficulties doing anything 
physical or requiring prolonged standing, walking, climbing, 
squatting, and crawling.  However, the October 2004 report also 
confirms that the Veteran could perform sedentary type 
activities.  

In light of the foregoing, the Board finds that the evidence of 
record is against the Veteran's contention that he is 
unemployable due to his service-connected disabilities.  Not only 
has the Veteran failed to provide evidence to support his 
contentions, the competent evidence of record is against his 
appeal.  While he is unable to resume his former employment in 
the steel industry or other physical types of labor due to his 
multiple service-connected disabilities, the evidence clearly 
shows that he should be able to perform more sedentary forms of 
employment.  The sole fact that he is unemployed or has 
difficulty obtaining employment is not enough.  A high rating for 
service-connected disability, in itself, is recognition that the 
impairment makes it difficult to obtain and keep employment.  The 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether the 
Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

In this regard, the Board notes that the Veteran has been 
receiving Social Security Disability benefits for many years.  
While such a denial is not binding on VA, it does constitute 
relevant evidence which when weighed and evaluated reinforces the 
conclusion that the Veteran is not unemployable due to his 
service-connected disabilities.  See, e.g., Faust v. West, 
13 Vet. App. 342, 356 (2000).  In this case, however, the Veteran 
is receiving Social Security Disability benefits due to avascular 
necrosis of the left hip, a disability for which service 
connection has not been established.  Therefore, his receipt of 
such benefits is of no force or effect in obtaining a TDIU.  

Because the evidence of record is against a finding of 
unemployability, the Veteran cannot meet the criteria for a TDIU.  
Therefore, a TDIU is not warranted, and to that extent, the 
appeal is denied.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension service for consideration of a TDIU on 
an extraschedular basis for the period prior to April 28, 2009.  
Indeed, prior to that date, he did not meet the criteria for a 
TDIU under 38 C.F.R. § 4,16(a).  However, there is nothing in the 
Veteran's occupational or educational history which suggests that 
he is unemployable due solely to his service-connected 
disabilities.  Therefore, referral to the Chief of the VA 
Compensation and Pension service for extraschedular consideration 
is not warranted. 

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the doctrine of reasonable doubt.  However, that 
doctrine is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In this 
case, the preponderance of the evidence is against the Veteran's 
claims.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 




ORDER

New and material evidence having been received, the application 
to reopen a claim of entitlement to service connection for a 
total left hip replacement is granted.

Entitlement to a rating in excess of 40 percent is denied for 
Osgood Schlatter's Disease and internal derangement of the left 
knee.

Entitlement to a TDIU is denied.  


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for left hip disability, status post left hip 
arthroplasty.  Elkins.  It would be premature for the Board to do 
so prior to the RO, as such action could result in prejudice to 
the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); VAOPGCPREC 16-92.

The Veteran's service treatment records show that he received 
hydrocortisone injections in his left knee in May and September 
1967.

Following a December 1989 VA examination, the relevant diagnosis 
was a left hip fracture due giving way of the left knee.  The 
examiner gave no rationale for his conclusion, and there is no 
evidence that the Veteran's claims file was available for the 
examiner's review.

In May 1991, John W. Shaffer, M.D., one of the Veteran's private 
physicians, stated the Veteran's knee symptoms could be coming 
from the Veteran's hip symptoms.  However, Dr. Shaffer 
acknowledged that he did not specialize in knee problems.

In his August 2007 statement, Dr. Brooks noted that the Veteran 
had received multiple steroid injections in service.  The Veteran 
had reportedly provided records to Dr. Brooks which showed seven 
or eight injections in 1966 and at least five in 1967.  Those 
records have not been associated with the claims folder; however, 
they could well be relevant to the Veteran's claim.

The Veteran has not had a VA examination for many years to 
determine the nature and etiology of his right hip disability and 
has never had one to determine whether his avascular necrosis of 
the left hip and subsequent total left hip replacement were the 
result of steroid injections in service.  

The Veteran also seeks entitlement to service connection for a 
low back disability.  

In July 2007 and October 2009, respectively, Russell C. DeMicco, 
D.O., and David Demangone, M.D., noted that the Veteran had 
degenerative disc disease from L3 through L5 with chronic low 
back strain and lumbar spondylosis and lumbar radiculitis.  Dr. 
DeMicco and Dr. Demangone felt that the Veteran's back pain had, 
probably, been aggravated by or contributed to his service-
connected left knee disability and altered mechanics of walking.  

Following a January 2008 VA examination, the diagnoses were 
degenerative arthritis of the lumbar spine; degenerative disc 
disease; and spinal stenosis of the lumbar spine.  He concluded 
that it was a naturally occurring phenomenon and not likely 
related to the Veteran's service-connected left knee disability.  
However, the examiner did not give the rationale for his 
decision, nor did he specifically state whether the Veteran's 
service-connected left knee disability aggravated his low back 
disability.   

In light of the foregoing, additional development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran and Dr. 
Brooks provide the records reflecting the 
Veteran's treatment with steroid 
injections in service.  

If neither the Veteran nor Dr. Brooks have 
those records, request that the Veteran 
report the approximate date and location 
where those injections were administered.  
Then make another request, through 
official channels, for any associated 
service treatment records.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  When the actions in part 1 have been 
completed, schedule the Veteran for 
orthopedic and neurologic examinations to 
determine the nature and etiology of any 
left hip and low back disability found to 
be present.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be scheduled. 

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

If left hip disability and/or a low back 
disability are diagnosed, identify and 
explain the elements supporting each 
diagnosis. 

The examiners must render opinions as to 
whether it is at least as likely as not 
(50/50 chance) that the Veteran's left hip 
disability is the result of any event in 
service, including steroid treatment.

The examiners must also render opinions as 
to whether it is at least as likely as not 
that the Veteran's left hip disability and 
a low back disability are proximately due 
to or have been aggravated by his service-
connected left knee disability.  

In the event that the Veteran does not 
report for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  When the actions requested have been 
completed, undertake any other indicated 
development.  Then, perform a de novo 
review and readjudicate the issues of 
entitlement to service connection for left 
hip disability, status post total left hip 
arthroplasty and entitlement to service 
connection for a low back disability.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  
However, he has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


